 

 

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEVADA

UNITED STATES OF AMERICA,

Case No. 2:18-cr-00327-JAD-EJY

Plaintiff, ,
ORDER TEMPORARILY

UNSEALING PROCEEDING

 

Vs.

 

LAMONT MARS POPE,

)
)
)
)
)
)
)
)
Defendant. )
)

 

On March 3, 2020, this Court received a request from
Amber McClane, Federal Official Court Reporter, for a
transcript of the sealed Motion Hearing held on September 10,
2019.

IT IS THEREFORE ORDERED that the reporter notes of said
hearing shall be unsealed for the limited purpose of providing
the transcript as requested by Lucas Gaffney, Esq. The
original reporter notes shall thereafter be resealed, together
with the certified copy of the transcript delivered to the
Clerk pursuant to 28 U.S.C. § 753(b), until further order of
this Court.

,

IT IS FURTHER ORDERED that Amber McClane, Federal
Official Court Reporter, shall not disclose the contents of
the transcript of the sealed proceeding to anyone other than
the parties or representatives of the parties directly
concerned with this case.

‘DATED this 3rd day of March, 2020.

 

 

\ SpNaTte AX DORSEY
UNITE ATES DISTRICT COURT JUDGE

 

 
